Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on August 17, 2022. There are fourteen claims pending and nine claims under consideration. Claims 6 and 9-13 have been withdrawn as claims directed to a non-elected invention. Claim 14 is new. This is the first action on the merits. The present invention relates to compounds of Formula II and methods useful for inhibiting SARMI and/or treating and/or preventing axonal degeneration. Provided SARMI inhibitors reduce or inhibit binding of NAD+ by SARMI and SARMI inhibitors bind to SARMI within a pocket comprising one or more catalytic residues (e.g., a catalytic cleft of SARMID).
Election of Group I was made without traverse in the reply filed on August 17, 2022.  Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 16/972,670, filed on 12/07/2020 is a national stage entry of PCT/US19/35846, International Filing Date: 06/06/2019 which claims priority from U.S. Provisional Patent Application No. 62/682,054, filed on 6/07/2018.
Information Disclosure Statement
The Applicants have submitted no information disclosure statements (IDS) with this application.

Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Objections
	Claim 4 is objected to because of the following informalities:  The claim does not end with a period.  Under MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period.”  Appropriate correction is required.
	Claims 1 and 2 are objected to because of the following informalities:  The claims contain the terms “Ci-6” and “Ci-6”.  Examiner believes the Applicants intended to state “C1-6”  Under MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period.”  Appropriate correction is required.
Claims 1-4 are objected to because of the following informalities:  The claims which contain terms which require subscripts and/or superscripts must be kept consistent. For example, in claims 1-4 some terms are properly cited with subscripts and/or superscripts while other terms are not.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-5, 7, 8 and 14 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound of Formula II where R2 is H, an optionally substituted C1-6 aliphatic or R2 and R3, together with the nitrogen atom to which they are attached, form a 4- to 7-membered saturated or partially unsaturated ring fused to Cy or a 4- to 7- membered saturated or partially unsaturated ring substituted with -Cy, does not reasonably provide enablement for all of the other R groups listed within the broad Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 
These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make compounds and compositions of Formula II.  However, there is no working example of any compounds with R2 groups other than previously mentioned.  These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However...there is no evidence that such compounds exist...the examples of the '881 patent do not produce the postulated compounds...there is...no evidence that such compounds even exist.” The same circumstance appears to be true here. Hence, Applicants must show that these compounds can be made and used for the stated purpose, or limit the claims accordingly. 
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed.  Applicant has provided no working examples of any compounds, compositions or pharmaceutically acceptable salts where the R2 variables were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
	4) Scope of the claims.  The scope of the claims involves all of the thousands of compounds of the following formula: 

    PNG
    media_image1.png
    135
    163
    media_image1.png
    Greyscale

thus, the scope of claims is very broad.
	5) Nature of the invention.  The nature of this invention relates generally to  compounds of Formula II and methods useful for inhibiting SARMI and/or treating and/or preventing axonal degeneration. Provided SARMI inhibitors reduce or inhibit binding of NAD+ by SARMI and SARMI inhibitors bind to SARMI within a pocket comprising one or more catalytic residues (e.g., a catalytic cleft of SARMID)..   
6) Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, prior to synthesizing and testing compounds, is generally not well-known or routine, given the complexity of certain biological systems. 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the following, “A compound of claim 1 which is selected from … 
    PNG
    media_image2.png
    167
    174
    media_image2.png
    Greyscale
,… 
    PNG
    media_image3.png
    177
    215
    media_image3.png
    Greyscale
…
    PNG
    media_image4.png
    168
    177
    media_image4.png
    Greyscale
” … 
    PNG
    media_image5.png
    239
    286
    media_image5.png
    Greyscale
 in claim 14 on pages 33 and 34. There is insufficient antecedent basis for this limitation in the claim as the R1 variable is not permitted to be H, phenyl, -CH3 or a 9-membered heteroaryl ring system. Examiner recommends reviewing this claim for other potential species which lack antecedent basis. No new matter permitted. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varaprasad, et. al., Bioorganic & Medicinal Chemistry Letters (2006), 16(15), 3975-3980.
The prior art teaches the following compounds as Example 19 in Table 1 on page 3977 (see also examples 15 and 43):


    PNG
    media_image6.png
    196
    633
    media_image6.png
    Greyscale

This compound reads on a compound of Formula II where R1 is -CN; R2 and R4 are H; R3 is Cy where Cy is a 3-pyridyl ring.
Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdellaoui, et. al., WO 2006133417.
The prior art teaches the following compounds as Example 264 in Table 1 on page 199:
    PNG
    media_image7.png
    232
    645
    media_image7.png
    Greyscale
This compound reads on a compound of Formula II where R1 is C(=NR)NR2 where R is H and isopropyl respectively; R2 and R4 are H; R3 is Cy where Cy is a pyridyl ring substituted with Rx where Rx is Cl.
Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunic, et. al., US 20060217390.
The prior art teaches the following compounds as Example 67 in Table 18 on page 51: 
    PNG
    media_image8.png
    249
    635
    media_image8.png
    Greyscale
This compound reads on a compound of Formula II where R1 is CON(R)2 where R is a CH3 group; R2 and R4 are H; R3 is Cy where Cy is a pyrimidinyl ring substituted with Rx where Rx is SO2N(R)2 where R is H. Examiner notes that several examples in this document read on a compound od claim 1. See Examples in Tables 14, 15, 18 and 20.
Examiner notes multiple species in several references which read on Applicants compound of Formula II in claim 1. Examiner recommends reviewing the structure search for possible additional species which may read on claim 1.
Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5, 7, 8 and 14 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 16/340,621.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent Application No. 17/614,847 embraces the instant claims 1-5, 7, 8 and 14. 
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Obviousness-type double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 103(c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).
One having ordinary skill in the art at the time of the invention would have noted that subject matter exists in both the instant invention and the co-pending applications that is not patentably distinct from each other. It has also been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
	Claims 1-5, 7, 8 and 14 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699